UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 16-1559


ROCKVILLE HOUSING ENTERPRISES,

               Plaintiff - Appellee,

         v.

DEBORAH A. REDMAN,

               Defendant - Appellant,

         and

CITY OF ROCKVILLE CITY HALL; BREGMAN, BERBERT, SCHWARTZ &
GILDAY, LLC,

               Defendants.



                                 No. 16-1790


DEBORAH REDMAN,

               Plaintiff - Appellant,

         v.

CITY OF ROCKVILLE; ROCKVILLE HOUSING ENTERPRISES, (RHE);
BREGMAN, BERBERT, SCHWARTZ & GILDAY, LLC,

               Defendants - Appellees.
Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge; Roger W. Titus, Senior District Judge. (8:16-cv-
00490-TDC; 8:16-cv-01445-RWT)


Submitted: April 26, 2017                                         Decided: June 20, 2017


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


No. 16-1559 dismissed; No. 16-1790 affirmed in part and dismissed in part by
unpublished per curiam opinion.


Deborah Redman, Appellant Pro Se. Edward B. Lattner, COUNTY ATTORNEY’S
OFFICE, Rockville, Maryland; Kevin Bock Karpinski, KARPINSKI, COLARESI &
KARP, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         In these consolidated appeals, Deborah Redman appeals various district court

orders in two related cases, No. 16-1559 (“Redman I”) and No. 16-1790 (“Redman II”).

In Redman I, Redman removed a state court eviction action to the district court, and the

district court remanded for lack of subject matter jurisdiction. In Redman II, Redman

filed a separate complaint against her landlord and related entities. Redman failed to pay

the filing fee after the district court denied her requests to proceed in forma pauperis.

Although the district court stated that it would dismiss her case if she failed to pay the

filing fee, the case is still pending.

         In Redman I, Redman appeals the district court’s orders remanding this removed

action to state court for lack of subject matter jurisdiction and denying her motion for

reconsideration. “[A] district court may remand a case sua sponte for lack of subject

matter jurisdiction at any time, and such an order is not reviewable.” Doe v. Blair, 819

F.3d 64, 66-67 (4th Cir. 2016) (citations omitted); see also 28 U.S.C. § 1447(c), (d)

(2012). In Redman I, the district court remanded the case based on a lack of subject

matter jurisdiction, explaining that the state court complaint did not present a federal

question, and denied Redman’s motion for reconsideration for the same reason. Because

the district court remanded Redman’s removed action for lack of subject matter

jurisdiction, we lack jurisdiction to review the district court’s orders. Blair, 819 F.3d at

66-67.    Accordingly, we deny Redman’s motion to proceed in forma pauperis and

dismiss the appeal.



                                             3
       In Redman II, Redman appeals the district court’s orders denying her motion to

proceed in forma pauperis and denying her motions for reconsideration and for entry of

default. Redman also questions whether the district court judge should have recused

himself, argues that the district court erred in removing the City of Rockville as a party,

and requests that we enter judgment in her favor.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Redman II is still pending in the district court. Therefore, none of the orders Redman

appeals is a final order, and this court has jurisdiction to review the orders only if they are

appealable interlocutory or collateral orders.

       Orders denying motions for entry of default, orders denying motions for recusal,

and orders dismissing fewer than all of the parties are not final orders or appealable

interlocutory or collateral orders. Gallant v. Deutsche Bank, 403 F. App’x 871, 871-72

(4th Cir. 2010) (entry of default); Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th

Cir. 1982) (fewer than all parties); In re Va. Elec. & Power Co., 539 F.2d 357, 364 (4th

Cir. 1976) (recusal). Accordingly, this court does not have jurisdiction to review the

district court’s rulings, and we dismiss this portion of the appeal in Redman II.

       An order denying “a motion to proceed in forma pauperis is an appealable

[interlocutory] order.” Roberts v. U.S. Dist. Court, 339 U.S. 844, 845 (1950). We review

an order denying a motion to proceed in forma pauperis for abuse of discretion. Dillard

v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980). We conclude that the district

                                                 4
court did not abuse its discretion in denying Redman’s motions to proceed in forma

pauperis. Accordingly, although we grant Redman’s motion to proceed in forma pauperis

in this court, we affirm the district court’s order.

       Finally, in Redman I and Redman II, we grant Redman’s motions to exceed length

limitations and to file a supplemental brief. We deny Redman’s motion to appoint

counsel and deny as moot her motion for partial summary disposition.               We deny

Redman’s motions for emergency injunction pending appeal and for emergency relief

from illegal eviction because she did not first present the motions to the district court and

did not allege that it would have been impracticable to do so. See Fed. R. App. P.

8(a)(2)(A)(i). With regard to Redman’s request that we enter judgment in her favor, that

argument is a new argument on appeal not properly before this court. See In re Under

Seal, 749 F.3d 276, 285 (4th Cir. 2014). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          No. 16-1559 DISMISSED
                            No. 16-1790 AFFIRMED IN PART AND DISMISSED IN PART




                                               5